EXHIBIT 10.1
 


PURCHASE AND SALE AGREEMENT
by and among


CLINICAL RESULTS, INC.,


EACH OF DAVID POLLOCK AND RICHARD DOUGLAS REITZ,
as Sellers




and




HYDRON TECHNOLOGIES, INC.,
as Buyer








Dated as of July 1, 2005






 
 
 
 
 
 






--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page

     
1.
SALE AND PURCHASE
3
2.
PURCHASE PRICE
3
3.
CLOSING; CLOSING DELIVERIES
4
 
3.1.  Closing
4
4.
REPRESENTATIONS AND WARRANTIES OF BUYER
4
 
4.1.  Existence; Good Standing
4
 
4.2.  Authorization, Validity and Effect of Agreements
4
 
4.3.  No Violation
4
 
4.4.  Capital Stock
5
 
4.5.  Issuance of Hydron Shares
5
 
4.6.  No Brokers
5
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND EACH SELLERS
5
 
5.1.  Existence; Good Standing
5
 
5.2.  Authorization, Validity and Effect of Agreements
5
 
5.3.  No Violation
6
 
5.4.  No Brokers
6
 
5.5.  Ownership of Securities
6
 
5.6.  Subsidiaries
6
 
5.7.  Capitalization
6
 
5.8.  Corporate Records; Books
7
 
5.9.  Financial Statements
7
 
5.10.  Undisclosed Liabilities; Material Defaults
7
 
5.11.  Absence of Certain Changes
7
 
5.12.  Title.
8
 
5.13.  Litigation
8
 
5.14.  Taxes
8
 
5.15.  Compliance with Law and Applicable Governmental and Other Regulations
8
 
5.16.  Intellectual Property
8
 
5.17.  Contracts
9
 
5.18.  Dealings with Affiliates
9
 
5.19.  Investment Representations
9
6.
COVENANTS
10
 
6.1.  No Disposition; No Liens
10
 
6.2  Regular Course of Business
10
 
6.3.  Payments; No Solicitation
11
 
6.4.  Certain Commitments
11
 
6.5.  Filings; Consents; Other Actions
11
 
6.6.  Publicity
12
7.
CONDITIONS
12
 
7.1.  Conditions to Obligation of Sellers to Sell the Securities
12
 
7.2.  Conditions to Obligation of Buyer to Purchase the Securities
13

 
 
-i-

--------------------------------------------------------------------------------


 

     
8.
INDEMNIFICATION
14
 
8.1.  Survival of Representations and Warranties
14
 
8.2.  Indemnification by the Sellers.
14
 
8.3.  Indemnification by Buyer.
15
 
8.4.  Third-Party Claims
15
9.
NONCOMPETE
16
 
9.1  Non-Competition Covenant
16
 
9.2  Non-disclosure; Confidentiality
18
10.
TERMINATION
20
 
10.1  Methods of Termination
20
 
10.2  Procedure Upon Termination
20
11.
GENERAL PROVISIONS
21
 
11.1.  Notices
21
 
11.2.  Assignment; Binding Effect
22
 
11.3.  Entire Agreement
22
 
11.4.  Amendment
22
 
11.5.  GOVERNING LAW
22
 
11.6.  Counterparts
22
 
11.7.  Headings
22
 
11.8.  Interpretation
22
 
11.9.  Waivers
22
 
11.10.  Severability
23
 
11.12.  Enforcement of Agreement
23
 
11.13.  Costs
23
 
11.14.  Schedules
23
 
11.15.   No Third Party Beneficiaries
23
 
11.16.  Due Diligence
23
 
11.17.  Lock-up Agreements
23
 
11.18  Board of Directors
23
     

EXHIBITS
 
Exhibit A - Restrictive Legend   

 
-ii-

--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT


THIS AGREEMENT dated as of July 1, 2005 (this “Agreement”), is entered into by
and among CLINICAL RESULTS, INC., a Delaware corporation (the “Company”), each
of DAVID POLLOCK, an individual (“Pollock”), and RICHARD DOUGLAS REITZ, an
individual (“Reitz”) (each of Pollock and Reitz, a "Seller" and collectively,
the "Sellers") and HYDRON TECHNOLOGIES, INC., a New York corporation (the
“Buyer”).


W I T N E S S E T H:


WHEREAS, each of the Sellers is the owner of shares (“Shares”) of common stock,
par value $.01 per share (the "Common Stock"), of the Company, aggregating the
total issued and outstanding shares of Common Stock; and


WHEREAS, Buyer desires to purchase from Sellers, and each of the Sellers desires
to sell to Buyer, the Shares, upon the terms and subject to the conditions set
forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual benefit to be derived from this
Agreement and of the representations, warranties, conditions, covenants and
agreements hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Buyer, the Company and
each of the Sellers hereby agree as follows:


1.    SALE AND PURCHASE; INVESTMENT IN COMPANY


(a) Each Seller hereby agrees to sell, transfer, assign and deliver to Buyer,
and Buyer hereby agrees to purchase from each such Seller, the Shares owned by
each such Seller for the Purchase Price (as defined in Section 2 below).


(b) At the Closing (as defined in Section 3.1 below), each Seller will deliver
(or cause to be delivered) to Buyer, free and clear of all liens, restrictions,
claims, charges and encumbrances of any nature (individually, a “Lien” and
collectively, “Liens”), certificates (“Certificates”) representing the Shares of
Common Stock owned by such Seller, together with such other documents as may be
necessary for transfer of the Common Stock upon the transfer books and records
of the Company into the name of Buyer, in form for good delivery. Such
Certificates shall be in negotiable form accompanied by stock powers executed in
blank.


2.    PURCHASE PRICE. The consideration to be paid by Buyer to each Seller for
the Shares being sold by such Seller (the “Purchase Price”) shall be an
aggregate of Two Million (2,000,000) shares of common stock, $.01 par value per
share, of the Buyer (the “Hydron Common Stock”), evidenced by two stock
certificates each evidencing ownership of One Million (1,000,000) shares of
Common Stock registered in the names of Pollack and Reitz, respectively, and
bearing a restrictive stock legend in the form attached as Exhibit A hereto
(collectively, the “Hydron Shares”).


-3-

--------------------------------------------------------------------------------


3.    CLOSING. The closing of the transactions contemplated hereby (the
“Closing”) shall take place on the date that all conditions set forth in
Sections 7.1 and 7.2 have been satisfied or waived, but in no event later than
July 31, 2005 (the “Closing Time”), at the offices of Ruden McClosky Smith
Schuster & Russell, P.A., 200 East Broward Boulevard, Fort Lauderdale, Florida
33301, or at such other time and location as the parties may agree.


4.    REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to the Company and to each Seller as
follows:


4.1.    Existence; Good Standing. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation. The Buyer is duly qualified or licensed to do business in good
standing in every jurisdiction in which the conduct of its business requires it
to be so qualified or licensed.


4.2.    Authorization, Validity and Effect of Agreements Buyer has the requisite
corporate power and authority to execute and deliver this Agreement and all
agreements and documents contemplated hereby to which Buyer is a party. The
consummation by Buyer of the transactions contemplated hereby has been duly
authorized by all requisite corporate action. This Agreement constitutes, and
all agreements and documents contemplated hereby (when executed and delivered
pursuant hereto for value received) will constitute, the valid and legally
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, moratorium or
other similar laws relating to creditors' rights and general principles of
equity.


4.3.    No Violation. Neither the execution and delivery by Buyer of this
Agreement, nor the consummation by Buyer of the transactions contemplated hereby
in accordance with the terms hereof, will: (a) conflict with or result in a
breach of any provisions of the Certificate of Incorporation or by-laws of
Buyer; (b) violate, or conflict with, or result in a breach of any provision of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination or
cancellation of, or give rise to a right of termination or cancellation of, or
accelerate the performance required by, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties of
Buyer or its subsidiaries under, or result in being declared void, voidable, or
without further binding effect, any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, deed of trust or any material license,
certificate of authority, franchise, permit, lease, contract, agreement or other
instrument, commitment or obligation to which Buyer is a party, or by which
Buyer or any of its properties is bound or affected, except for any of the
foregoing matters which would not have a material adverse effect on the ability
of Buyer to perform its obligations hereunder (a "Buyer Material Adverse
Effect"); or (c) other than such regulatory approvals and filings as may be
required under applicable securities laws, require any material consent,
approval or authorization of, or declaration, filing or registration with, any
domestic governmental or regulatory authority, the failure to obtain or make
which would have a Buyer Material Adverse Effect.


-4-

--------------------------------------------------------------------------------


4.4.    Capital Stock. The authorized capital stock of Buyer consists of
30,000,000 shares of Common Stock and 5,000,000 shares of preferred stock, $.01
par value per share ( “Preferred Stock”), of which as of June 30, 2005,
9,310,336 shares of Common Stock, and no shares of Preferred Stock are issued
and outstanding.


4.5.    Issuance of Hydron Shares. The Hydron Shares that are required to be
issued by the Company to the Sellers pursuant to, in accordance with the terms,
and subject to the conditions set forth in this Agreement, shall, upon issuance
and delivery, be duly authorized, validly issued, fully paid and non-assessable.


4.6.    No Brokers. Buyer has not entered into any contract, arrangement or
understanding with any person or firm which may result in the obligation of any
party hereto to pay any finder's fees, brokerage or agent's commissions or other
like payments in connection with the negotiations leading to this Agreement or
the consummation of the transactions contemplated hereby. Buyer is not aware of
any claim for payment of any finder's fees, brokerage or agent's commissions or
other like payments in connection with the negotiations leading to this
Agreement or the consummation of the transactions contemplated hereby.


5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND EACH SELLER 


The Company and each Seller hereby jointly and severally represents and warrants
to Buyer as follows:


5.1.    Existence; Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation. The Company is duly qualified or licensed to do business in good
standing in every jurisdiction in which the conduct of its business requires it
to be so qualified or licensed.


5.2.    Authorization, Validity and Effect of Agreements. The Company has the
requisite power and authority to execute and deliver this Agreement and all
agreements and documents contemplated hereby. The consummation by the Company of
the transactions contemplated hereby has been duly authorized by all requisite
action. This Agreement constitutes, and all agreements and documents
contemplated hereby to which the Company or a Seller is a party (when executed
and delivered pursuant hereto for value received) will constitute, the valid and
legally binding obligations of the Company and each such Seller, enforceable
against the Company and each Seller in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, moratorium or other similar laws
relating to creditors' rights and general principles of equity.


-5-

--------------------------------------------------------------------------------


5.3.    No Violation. Neither the execution and delivery by the Company and each
Seller of this Agreement, nor the consummation by the Company and each Seller of
the transactions contemplated hereby in accordance with the terms hereof, will:
(a) conflict with or result in a breach of any provisions of the articles of
incorporation or bylaws of the Company, (b) violate, or conflict with, or result
in a breach of any provision of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under any of
the terms, conditions or provisions of any material license, certificate of
authority, franchise, permit, lease, contract, agreement or other instrument,
commitment or obligation to which the Company or any Seller is a party, or by
which the Company or any Seller or any of their respective properties is bound
or affected, except for any of the foregoing matters which would not have a
material adverse effect on the ability of the Company or such Seller to perform
its respective obligations hereunder (a "Seller Material Adverse Effect"); or
(c) other than such regulatory approvals and filings as may be required under
applicable Common Stock laws, require any material consent, approval or
authorization of, or declaration, filing or registration with, any governmental
or regulatory authority, the failure to obtain or make which would have a Seller
Material Adverse Effect.


5.4.    No Brokers. Neither the Company nor any Seller has entered into any
contract, arrangement or understanding with any person or firm which may result
in the obligation of any party hereto to pay any finder's fees, brokerage or
agent's commissions or other like payments in connection with the negotiations
leading to this Agreement, or the consummation of the transactions contemplated
hereby. Neither the Company nor any Seller is aware of any claim for payment of
any finder's fees, brokerage or agent's commissions or other like payments in
connection with the negotiations leading to this Agreement or the consummation
of the transactions contemplated hereby.


5.5.    Ownership of Common Stock. Each Seller has good and valid title to the
Shares of Common Stock owned by him, free and clear of all Liens of any nature
whatsoever. Each Seller has full power and authority to sell, assign and
transfer the Common Stock owned by him. Buyer will acquire good and valid title
to all of the Common Stock, free and clear of all Liens of any nature
whatsoever. The Company and each Seller, upon request, will execute (or cause to
be executed) any additional documents necessary or reasonably desirable to
complete the transfer of the Shares of Common Stock to Buyer.


5.6.    Subsidiaries. The Company has no direct or indirect subsidiaries and the
Company owns of record and beneficially all of the assets necessary or useful to
operate the business of the Company.


5.7.    Capitalization. The authorized capital stock of the Company consists of
1,000,000 shares of common stock, $0.0001 par value, per share. As of June 30,
2005, there were 1,000 shares of Common Stock issued and outstanding. There are
no outstanding (i) rights, including without limitation, any stock purchase
warrants, options to purchase stock, securities convertible into shares of
capital stock, or other rights which obligate the Company, or any Seller to
issue, transfer or sell any shares of capital stock of the Company, or (ii)
obligations of the Company or the Sellers to purchase, redeem or otherwise
acquire any shares of capital stock or voting Common Stock convertible or
exercisable into or exchangeable for capital stock or voting Common Stock of the
Company.


-6-

--------------------------------------------------------------------------------


5.8.    Corporate Records; Books. The corporate minute books of the Company and
each of its predecessor companies, including BioCeutical Research, Inc. and
AdvantaChem, Inc. (collectively, the “Predecessor Companies”), have been made
available to Buyer, are complete and correct in all material respects and
contain all written minutes of the shareholders and board of directors
(including any committees thereof) of the Company and the Predecessor Companies.


5.9.    Financial Statements. The Company has previously provided Buyer with
copies of the unaudited balance sheets, and the related statement of income of
the Company for the fiscal year ended December 31, 2004 (the “Unaudited Year-End
Financial Statements”) and the unaudited balance sheet and the unaudited
statement of operations of the Company for the four-month period ended April 30,
2005 (the “Unaudited Interim Financial Statements”). Each of the Unaudited
Year-End Financial Statements and the Unaudited Interim Financial Statements
fairly present the financial position of the Company for and as of their
respective periods. The Unaudited Year-End Financial Statements and the Interim
Financial Statements are sometimes collectively referred to herein as the
“Financial Statements.” The Financial Statements have not been prepared in
accordance with generally accepted accounting principles (“GAAP”); however, the
Company’s books and records are sufficient to permit the preparation of
financial statements prepared in conformity with GAAP in compliance with the
requirements of the Securities Exchange Commission (“SEC”) which may be
incorporated into the financial statements of the Buyer for all periods from and
after the Closing.


5.10.    Undisclosed Liabilities; Material Defaults. Except as set forth in the
Financial Statements or in Schedule 5.10 attached hereto, the Company does not
have any outstanding material claims, liabilities or indebtedness, fixed or
contingent. Except as set forth in Schedule 5.10, the Company is not in default
with respect to the material terms or conditions of any indebtedness.


5.11.    Absence of Certain Changes. Except as set forth in Schedule 5.11
attached hereto or as contemplated by this Agreement, since April 30, 2005, the
Company has not (a) made any declaration, setting aside or payment of any
dividend or distribution (whether in payable in cash, stock or property) in
respect of the Company’s capital stock or (b) made any redemption or other
acquisition by the Company of the capital stock of the Company or any of the
Subsidiaries, (c) suffered or incurred any damage, destruction or loss, whether
or not covered by insurance having a material adverse effect on the Company’s
properties and business, (d) made any increase in the rate of compensation or in
the benefits payable or to become payable by the Company to its directors,
officers, employees or consultants other than in the ordinary course of business
and consistent with past practices, (e) entered into any contract, agreement,
instrument or other obligation by the Company not in the ordinary course of
business, including without limitation relating to any borrowing or capital
expenditure, (f) disposed of any material asset other than in the ordinary
course of business and consistent with past practice, (g) licensed or assigned
any of its Intellectual Property (as defined in Section 5.16(a)), other than in
the ordinary course of business and consistent with past practices or (h)
changed any accounting methods or principles.


-7-

--------------------------------------------------------------------------------


5.12.    Title.


(a) The Company has good and valid title to all of the property and assets
reflected on the balance sheet included in the Interim Financial Statements or
acquired after the date thereof, free and clear of all Liens, except for Liens
which will be terminated at the Closing and Liens set forth in Schedule 5.12
attached hereto, and except for (i) statutory Liens not yet delinquent and (ii)
as reflected in the balance sheets included in the Financial Statements or in
the notes thereto.


(b) Except as set forth in Schedule 5.12, the Company does not own or lease any
real property.


5.13.    Litigation. There is no claim pending or, to the best knowledge of the
Sellers, threatened, against any of the Sellers or the Company which, if
adversely determined, would have a material adverse affect on the Company, its
properties or business.


5.14.    Taxes. The Company has filed all federal, state and local tax reports,
returns, documents or statements relating to Taxes (as defined below), including
any schedule or attachment thereto, and including any amendment thereof required
to be filed as of the date hereof with any federal, state, local or other taxing
authorities in respect of all relevant taxes, including without limitation,
income, gross receipts, ad valorem, value added, sales, use, property, stamp,
excise, use, withholding, payroll, employment and other tax of any kind
whatsoever (collectively, “Taxes”). All Taxes required to be paid through the
date of this Agreement have been paid and all Taxes for which liability has
accrued are set forth in the Financial Statements or in Schedule 5.14.


5.15.    Compliance with Law and Applicable Governmental and Other Regulations.
The Company is in material compliance with all applicable federal, state and
local laws, rules, regulations and ordinances relating to its operations,
property and business. There are no claims pending by any governmental
authority, nor, to the best knowledge of the Sellers, are there any claims
threatened, regarding any violations of any federal, state, or local laws, rules
regulations or ordinances applicable to the Company, its operations, property or
business.


5.16.    Intellectual Property. 


(a) The Company is the owner or licensee of all of the intellectual property
rights (collectively, the “Intellectual Property Rights”) used by the Company in
connection with its business, including, but not limited to, (i) software
(source and executable or object code), algorithms, computer processing systems,
techniques, methodologies, formulae, processes, compilations of information,
drawings, proposals, job notes, reports, records and specifications and related
documents in any media, including all modifications, enhancements, updates and
derivatives, (ii) ideas, discoveries, inventions, design concepts, unique
software and hardware configurations, and all materials developed therefrom,
(iii) patents, patent applications, trademarks, trademark applications, trade
names, logos, service marks, service mark applications, service names, internet
domain names, access rights, web sites, electronic data links and copyrights and
copyright applications,
 
-8-

--------------------------------------------------------------------------------


(iv) business plans, customer contacts, licenses, pricing strategy, competitive
data, (v) any confidential information which is owned by a third party and
provided under a license or confidentiality agreement, (vi) trade secrets which
derive economic value, actual or potential, and any other confidential
information which is determined by a court of competent jurisdiction not to rise
to the level of trade secret under applicable law. Schedule 5.16 attached hereto
sets forth all (x) registered patents, copyrights, trademarks, trade names and
service marks owned or licensed by the Company, (y) applications for
registrations of Intellectual Property filed by the Company and (z) all
Intellectual Property Rights, URL, website addresses and other rights owned or
used by the Company which are material to the Company and its business. The
Company has complied in all material respects with all federal and international
laws relating to Intellectual Property Rights and has made all necessary filings
and has registered its material Intellectual Property Rights in all
jurisdictions necessary to protect each of its Intellectual Property Rights set
forth or required to be set forth in Schedule 5.16. The consummation of the
transactions consummated by this Agreement will not impair any material
Intellectual Property Right.


(b) The Company has the right to use each material Intellectual Property Right
listed on Schedule 5.16 without infringing the rights of any third-party. Except
as set forth on Schedule 5.16 and which will terminate at the Closing Time, each
of such Intellectual Property Rights is, and will continue to be at the Closing
Time, free and clear of all royalty obligations and Liens. There are no claims
pending, or, to the best knowledge of the Sellers, threatened, against the
Company or any Seller that its use of the Intellectual Property Rights infringes
the rights of any person. The Company and the Sellers have no knowledge of any
third-party’s conflicting use of any such Intellectual Property Rights that
conflicts with the Company’s Intellectual Property Rights.


5.17.    Contracts. Set forth on Schedule 5.17 attached hereto is a list of each
agreement, whether written or oral, to (i) perform contract manufacturing and/or
distribution services, (ii) provide consulting services, (iii) sell any product
or provide any service not included in clauses (i) or (ii), (iv) purchase or
lease any real or personal property, (v) engage any party to provide any service
or (vii) license any Intellectual Property (collectively, “Agreements”). All
such Agreements are in full force and effect and no party is in breach of any
such Agreement which would, with notice or the passage of time or both result in
the termination of such Agreement or the payment of any damages or penalty
pursuant to the terms of such Agreement.


5.18.    Dealings with Affiliates. Except as set forth in Schedule 5.18 attached
hereto, there are no oral or written agreements, arrangements or understandings
to which the Company and any officer, director, or shareholder of the Company is
a party. The Company is not obligated or liable to any officer, director or
shareholder of the Company.


5.19.    Investment Representations. Each Seller represents and warrants to
Buyer that (i) such Seller is acquiring the Hydron Shares for his own account
and not with a view to distribution (as such term is used in Section 2(11) of
the Common Stock Act), (ii) such Seller is an experienced and sophisticated
investor and has such knowledge and experience in financial and business matters
as are
 
-9-

--------------------------------------------------------------------------------


necessary to evaluate the merits and risks of the transactions contemplated by
this Agreement, (iii) such Seller is an “accredited investor” as such term is
defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”), and (iv) such Seller has been informed that neither the
Company nor Buyer has registered the transactions contemplated by this Agreement
under the Common Stock Act or any state, Common Stock or “blue sky” law. Each
Seller acknowledges that it has been given a copy of the Buyer’s annual report
on Form 10-K for the year ended December 31, 2004 and its quarterly report on
Form 10-Q for the quarter ended March 31, 2005. Each Seller further acknowledges
that it has been offered the opportunity to ask questions of, and receive
answers from, Buyer; and the Sellers have been given full and complete access to
all available information and data relating to the business and assets of the
Company and obtained all information which the Sellers have deemed necessary in
order to evaluate the opportunities, both financial and otherwise with respect
to the Company.


6.    COVENANTS


6.1.    No Disposition; No Liens. Each Seller will not, between the date hereof
and the Closing Time sell, dispose of, cause a Lien to be created against, or in
any other manner encumber (other than pursuant to this Agreement), any of the
Common Stock or enter into any agreement with any person or entity (other than
Buyer) with respect to any of the foregoing matters.


6.2.    Regular Course of Business


(a) Except as contemplated by this Agreement or with the prior written consent
of Buyer, the Company shall operate its business in the ordinary and usual
course, consistent with past management practices, shall maintain all of its
properties in good order and condition, shall maintain all leases and contracts
in effect without change and shall comply with all laws, rules and regulations
applicable to its business.


(b) Without limiting the generality of the foregoing, from the date of this
Agreement through the Closing Time, without the prior written consent of Buyer,
the Company shall not:



(i)  
hire new management or key employees or terminate any existing employees of the
Company;

(ii)  
incur, or become obligated for, any expense, capital commitment or other cost
that is outside the ordinary course of business of the Company or which are in
excess of $5,000;

(iii)  
enter into any agreement, including without limitation, any agreement for
borrowed money, material to the Company or its business or which would be deemed
a long-term liability under GAAP;

(iv)  
make any changes to the compensation of any employee, including without
limitation, any bonus, increase or change in benefits, or grant of any option or
right to acquire shares of capital stock of the Company having a fair value in
excess of $10,000 in aggregate; or

(v)  
issue any shares of capital stock or rights to acquire shares of capital stock
of the Company.

 

 
-10-

--------------------------------------------------------------------------------


6.3.    Payments; No Solicitation. Each Seller acknowledges that any non-cash
payments to it in respect of dividends or distributions on any of the Common
Stock declared, set aside or paid are included as part of the Common Stock for
purposes of this Agreement, and agrees to assign and deliver to Buyer at the
Closing Time such payments. Between the date hereof and the Closing Time,
neither Seller nor any affiliate or representative of such Seller shall solicit
or encourage any person (other than Buyer) to acquire the Common Stock or sell
or agree to sell or engage in a recapitalization, merger, sale of stock, sale of
assets, other business combination or other similar transaction with or
otherwise involving the Company or any of its subsidiaries or enter into any
agreement with any person or entity (other than Buyer) with respect to any of
the foregoing.


6.4.    Certain Commitments. Each Seller hereby agrees that during the time this
Agreement is in effect, at any meeting of the stockholders of the Company,
however called, and in any action by consent of the stockholders of the Company,
Seller shall vote the Common Stock: (i) in favor of any proposal for any
recapitalization, merger, sale of stock, sale of assets, other business
combination or other similar transaction between or involving the Company or any
of its subsidiaries and Buyer or an affiliate of Buyer; (ii) after consultation
with Buyer, against any proposal for any recapitalization, merger, sale of
stock, sale of assets, other business combination or other similar transaction
involving the Company or any of its Subsidiaries or which is reasonably likely
to materially and adversely affect Buyer or prevent or delay the consummation of
the transactions contemplated by this Agreement (other than a transaction
referred to in clause (i) above); and (iii) subject to any required regulatory
approvals, with respect to directors of the Company, in favor of any individuals
designated by Buyer and, without prior written instructions from Buyer to the
contrary, against any other individuals.


6.5.    Filings; Consents; Other Actions.


(a) Subject to the terms and conditions herein provided, (i)  each Seller and
Buyer shall use all reasonable efforts to cooperate with one another in (A)
determining which filings are required to be made prior to the Closing Time
with, and which consents, approvals, permits or authorizations are required to
be obtained prior to the Closing Time from, governmental or regulatory
authorities of the United States, including without limitation, the SEC, and the
States of Florida, Delaware and New York, in connection with the execution and
delivery of this Agreement, the purchase and sale of the Shares, the issuance of
the Hydron Shares and otherwise in connection with the consummation of the
transactions contemplated hereby, and (B) timely making all such filings
required on its part and timely seeking all such consents, approvals, permits or
authorizations; and (iii) each Seller and Buyer shall use all reasonable efforts
to take, or cause to be taken, all other action and do, or cause to be done, all
other things necessary, proper or appropriate to consummate and make effective
the transactions contemplated by this Agreement. If, at any time after the
Closing Time, any further action on the part of Sellers is necessary or
reasonably desirable to carry out the purpose of this Agreement, each Seller
shall make reasonable efforts to take all such actions.


-11-

--------------------------------------------------------------------------------


(b) Set forth on Schedule 6.5 attached hereto is a list of all consents, and
notices of assignment (collectively, the “Consents”) required in connection with
the consummation of the transactions contemplated by this Agreement, the failure
of which to obtain would result in a material adverse effect on the Company or
its business, including, without limitation, all consents and notices of
assignment relating to all material contracts and Intellectual Property Rights.
The Company at its sole cost and expense shall obtain the Consents prior to the
Closing Time.


(c) Subject to the terms and conditions herein provided, each Seller shall use
all reasonable efforts to cause the Company and its Subsidiaries to cooperate
with the parties hereto with respect to the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, each Seller shall
use all reasonable efforts consistent with this Agreement to cause the Company
and its Subsidiaries to cooperate with the parties hereto in connection with any
filings, submissions, consents, approvals, permits, authorizations or other
action referred to in Section 6.5(a).


(d) The parties hereto shall use all reasonable efforts consistent with this
Agreement to cause each of the conditions precedent to the consummation of the
transactions contemplated by this Agreement applicable to each of them,
respectively, to be met as promptly as practicable.


6.6.    Publicity. Subject to their respective legal obligations (including
without limitation requirements under the federal securities laws and of stock
exchanges and other similar regulatory bodies), the parties hereto shall consult
with each other, and shall use reasonable efforts to agree upon the text of any
press release, before issuing any such press release or otherwise making public
statements (other than filings made pursuant to securities and other laws and
regulations applicable to Buyer) with respect to the transactions contemplated
hereby.


7.    CONDITIONS


7.1.    Conditions to Obligation of Sellers to Sell the Shares of Common Stock.
The obligation of each Seller to sell the Shares of Common Stock owned by it
shall be subject to the fulfillment or waiver by Sellers at or prior to the
Closing Time of the following conditions:


(a) Buyer shall have performed in all material respects its agreements contained
in this Agreement required to be performed on or prior to the Closing Time and
the representations and warranties of Buyer contained in this Agreement shall be
true and correct in all material respects as of the date when made and (unless
made as of a specified date) as of the Closing Time, and Sellers shall have
received a certificate of Buyer, dated the date of the Closing Time, certifying
to such effect.


-12-

--------------------------------------------------------------------------------


(b) Neither the Company or any Seller nor Buyer shall be subject to any order or
injunction of a court of competent jurisdiction which prohibits the consummation
of the transactions contemplated by this Agreement. If any such order or
injunction shall have been issued against the Company or any Seller, each Seller
agrees to use its reasonable best efforts to have any such injunction lifted.


(c) All material consents, authorizations, orders and approvals of (or filings
or registrations with) any governmental commission, board or other regulatory
body (including, without limitation, the SEC and the various states in
connection with the merger of the Predecessor Companies with and into the
Company) required in connection with the execution, delivery and performance of
this Agreement shall have been obtained or made.


(d) There shall be no action, suit or proceeding pending against any of the
parties hereto which would or would reasonably be expected to prevent or
materially delay transactions contemplated by this Agreement or result in
material damages in connection herewith.


(e) Buyer shall have executed and delivered this Agreement, and shall have
delivered at the Closing Time to the Seller stock certificates representing all
of the Hydron Shares, executed by the appropriate officers of the Company, or
shall deliver a copy of its instruction letter to its stock transfer agent to
issue and deliver the Hydron Shares required to be issued and delivered to each
Seller at the Closing Time.


(f) Pollack and Reitz shall have executed the employment agreements, in the
forms attached as Exhibits B-1 and B-2 hereto (collectively, the “Employment
Agreements”)


(g) Buyer shall have delivered such other documents and instruments required
hereunder or reasonably requested by the Sellers.


7.2.    Conditions to Obligation of Buyer to Purchase the Shares of Common
Stock. The obligations of Buyer to purchase the Shares of Common Stock shall be
subject to the fulfillment or waiver by Buyer at or prior to the Closing Time of
the following conditions:


(a) Each of the Sellers shall have performed in all material respects its
agreements contained in this Agreement required to be performed on or prior to
the Closing Time and the representations and warranties of such Seller contained
in this Agreement shall be true and correct in all material respects as of the
date when made and (unless made as of a specified date) as of the Closing Time,
and Buyer shall have received a certificate of such Seller, dated the date of
the Closing Time, certifying to such effect.


(b) Neither Buyer nor the Company or any Seller shall be subject to any order or
injunction of a court of competent jurisdiction which prohibits the consummation
of the transactions contemplated by this Agreement. If any such order or
injunction shall have been issued against Buyer, Buyer agrees to use its
reasonable best efforts to have any such injunction lifted.


-13-

--------------------------------------------------------------------------------


(c) All material consents, authorizations, orders and approvals of (or filings
or registrations with) any governmental commission, board or other regulatory
body (including, without limitation, the SEC and the various states in
connection with the merger of the Predecessor Companies with and into the
Company) or any other third party required in connection with the execution,
delivery and performance of this Agreement shall have been obtained or made.


(d) There shall be no action, suit or proceeding pending or threatened against
any of the parties hereto which would or would reasonably be expected to prevent
or materially delay the transactions contemplated by this Agreement or result in
material damages in connection herewith.


(e) On or before the Closing Time, each of the Predecessor Companies shall have
been merged with and into the Company in one or more transactions in which the
Company shall be the surviving corporation (the “Mergers”) and the Company shall
deliver to the Buyer copies of the articles of merger and the certificate of
merger certified by the Secretary of State of the State of Florida and the
Secretary of State of the State of Delaware, respectively, evidencing such
Mergers


(f) The Sellers shall have executed and delivered this Agreement, and shall have
delivered at the Closing to the Buyer stock certificates representing all of the
Company Shares, duly endorsed for transfer to the Buyer or together with stock
powers duly executed in blank.


(g) Buyer shall have executed the Employment Agreements between Buyer and each
of Pollack and Reitz.


(h) Buyer shall have delivered such other documents and instruments required
hereunder or reasonably requested by the Sellers.


8.    INDEMNIFICATION


8.1.    Survival of Representations and Warranties. The representations and
warranties made in this Agreement shall not terminate at the Closing Time and
shall survive until the second anniversary of the Closing Time.


8.2.    Indemnification by the Sellers. Each of the Buyer and its officers,
directors, employees, shareholders, representatives and agents shall be
indemnified and held harmless by the Sellers, jointly and severally, at all
times after the date of this Agreement, against and in respect of any and all
damage, loss, deficiency, liability, obligation, commitment, cost or expense
(including the reasonable fees and expenses of counsel) resulting from, or in
respect of, any of the following:


-14-

--------------------------------------------------------------------------------


(a) any misrepresentation, breach of warranty, or non-fulfillment of any
obligation on the part of any Seller or the Company under this Agreement, or
contained in any Schedule or Exhibit to this Agreement or from any material
misrepresentation in or omission from any certificate, schedule, other agreement
or instrument executed by any Seller or the Company and delivered hereunder; and


(b) any Taxes owed by the Company, the Predecessor Companies or the Sellers with
respect to any Tax year or portion thereof ending on or before the Closing Time.


8.3.    Indemnification by Buyer. Each Seller shall be indemnified and held
harmless by the Buyer at all times after the date of this Agreement, against and
in respect of any and all damage, loss, deficiency, liability, obligation,
commitment, cost or expense (including the reasonable fees and expenses of legal
counsel) resulting from, or in respect of, any of the following:


(a) any misrepresentation, breach of warranty, or non-fulfillment of any
obligation on the part of Buyer under this Agreement, or contained in any
Schedule or Exhibit to this Agreement or from any material misrepresentation in
or omission from any certificate, schedule, other agreement or instrument
executed by buyer and delivered hereunder; and


(b) any Taxes owed by the Company or the Sellers with respect to any Tax year or
portion thereof beginning after the Closing Time.


8.4.    Third-Party Claims. The following procedures shall be applicable with
respect to indemnification for third-party Claims (as defined below):


(a) Promptly after receipt by the party seeking indemnification hereunder
(hereinafter referred to as the “indemnitee”) of notice of the commencement of
any (a) Tax audit or proceeding for the assessment of Tax by any taxing
authority or any other proceeding likely to result in the imposition of Tax
liability or obligation or (b) any action or the assertion of any Claim,
liability or obligation by a third party (whether by legal process or
otherwise), against which assessment, imposition, Claim, liability, or
obligation any other party to this Agreement (hereinafter the “indemnitor”) is,
or may be, required under this Agreement to indemnify such indemnitee, the
indemnitee will, if a Claim thereon is to be, or may be, made against the
indemnitor, notify the indemnitor in writing of the commencement or assertion
thereof and give the indemnitor a copy of such Claim, process and all legal
pleadings.


(b) The indemnitor shall have the right to participate in the defense of such
action with counsel of reputable standing. The indemnitor shall have the right
to assume and control the defense of such action unless such action, if
adversely determined, might (1) result in injunctions or other equitable
remedies in respect of the indemnitee or its business; (2) result in liabilities
which, taken with other then existing claims, would not be fully indemnified
hereunder; or (3) have an adverse impact on the business or financial condition
of the indemnitee after the Closing Time. The indemnitor and the indemnitee
shall cooperate in the defense of such Claims.


-15-

--------------------------------------------------------------------------------


(c) In the case that the indemnitor shall assume or participate in the defense
of such audit, assessment or other proceeding as provided herein, the indemnitee
shall make available to the indemnitor all relevant records and take such other
action and sign such documents as are necessary to defend such audit, assessment
or other proceeding in a timely manner. If the indemnitee shall be required by
judgment or settlement agreement to pay any amount in respect of any obligation
or liability against which the indemnitor has agreed to indemnify the indemnitee
under this Agreement, the indemnitor shall promptly reimburse the indemnitee in
an amount equal to the amount of such payment plus all reasonable expenses
(including reasonable fees and expenses of legal counsel) incurred by such
indemnitee in connection with such obligation or liability.


(d) Prior to paying or settling any Claim, the indemnitee must first supply the
indemnitor with a copy of a final court judgment or decree holding the
indemniteee liable on such Claim, or in the case of a settlement of such Claim,
the indemnitee must first receive the written approval of the terms and
conditions of such settlement from the indemnitor, which approval may not be
unreasonably be withheld.


(e) An indemnitee shall have the right to employ its own legal counsel and
participate in any case, but the fees and expenses of such legal counsel shall
be at the expense of the indemnitee unless (a) the employment of such legal
counsel shall have been approved in advance by the indemnitor in connection with
the defense of the Claim, or (b) such indemnitee shall have reasonably concluded
that there may be defenses available to it that would be contrary to, or
inconsistent with, those available to the indemnitor. In any such case, the
indemnitee shall be entitled to reimbursement for the fees and expenses of one
such legal counsel.


(f) For purposes of this Section, a “Claim” means any action, claim, obligation,
liability, expense, lawsuit, demand, suit, inquiry, hearing, investigation,
notice of a violation, litigation, proceeding, arbitration, or other dispute,
whether civil, criminal, administrative or otherwise.


9.    NONCOMPETE


9.1    Non-Competition Covenant.


(a)  As a material and valuable inducement for the Buyer to enter into this
Agreement, pay and issue the shares of Hydron Stock hereunder to Sellers and
consummate the transactions provided for herein, during the “Restricted Period”
(as hereinafter defined), each Seller agrees, unless otherwise permitted by
Buyer in writing, that he shall not, directly or indirectly, for himself or on
behalf of or in conjunction with any other person, persons, company,
partnership, corporation or business of whatever nature:


-16-

--------------------------------------------------------------------------------


(i)  engage, as an officer, director, shareholder, owner, partner, joint
venturer or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor or as a sales representative, in any business
of the same nature or similar to the business of Buyer, whether conducted by the
Company or in direct competition with Buyer or the Company or any subsidiary or
affiliate of Buyer (collectively with Buyer, the “Hydron Entities” and each
(including Buyer), a “Hydron Entity”), within the United States (the “Restricted
Territory”);


(ii)  solicit any person who is, at that time, or who has been within one (1)
year prior to that time, an employee of any Hydron Entity for the purpose or
with the intent of enticing such employee away form or out of the employ of any
Hydron Entity; or


(iii)  solicit any person or entity which is, at that time, or which has been
within one (1) year prior to that time, a customer or supplier of any Hydron
Entity for the purpose of soliciting or selling products or services in
competition with any Hydron Entity within the Restricted Territory.


(b)  Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit any Seller from acquiring as an investment not more than two percent
(2%) of the capital stock of a competing business, whose stock is traded on a
national securities exchange or over-the-counter.
(c)  As used in this Agreement, the term “Restricted Period” shall mean and
include with respect to each Seller, (A) in the case of the prohibitions set
forth in Section 9.1(a)(i) and (ii), any time while such Seller is employed by
any Hydron Entity and (B), in the case of the prohibition set forth in Section
9.1(a)(iii), the longer of (x) a period of three (3) years, from the Closing
Time to the third (3rd) anniversary of the Closing Time or (y) with respect to
each Seller employed by a Hydron Entity for a period of two (2) years following
the effective date of the termination of such Seller’s employment with any
Hydron Entity (regardless of the cause, reason or justification of such
termination.


(d)  In recognition of the substantial nature of such potential damages and the
difficulty of measuring economic losses to Buyer as a result of a breach of the
foregoing covenants, and because of the immediate and irreparable damage that
could be cause to Buyer for which it would have no other adequate remedy, each
Seller agrees that in the event of breach by such Seller of the foregoing
covenant, Buyer and each Hydron Entity shall be entitled to specific performance
of this provision and injunctive and other equitable relief.


(e)  It is agreed by the parties that the foregoing covenants in this Section
9.1 impose a reasonable restraint on the Sellers in light of the activities and
business of the Company and the Hydron Entities on the date of the execution of
this Agreement and the current plans of the Hydron Entities; but it is also the
intent of Buyer and the Sellers that such covenants be construed and enforced in
accordance with the changing activities, business and locations of the Hydron
Entities, whether before or after the date of termination of the employment of
such Seller provided, that the applicable Seller participated in the development
of the changed activity, business or location. For example, if, during the
Restricted Period, a Hydron Entity engages in new and different activities,
enters a new business or establishes new locations for its current activities or
business in addition to or its existing activities or business or the locations
currently established therefore, then such Seller will be precluded from
soliciting the customers or employees of such new activities or business or from
such new location and from directly competing with such new business within the
Restricted Territory or within 100 miles of its then-established operating
location(s) through the Restricted Period if the Seller was involved in the
development of such new businesses, locations or activities.


-17-

--------------------------------------------------------------------------------


(f)  The covenants in this Section 9.1 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions be enforced to the
fullest extent which the court deems reasonable, and the Agreement shall be
reformed in accordance therewith.


(g)  All the covenants in this Section 9.1 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of any Seller against Buyer, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Buyer of such covenants. Further, this Section 9.1 shall survive the Closing and
the termination of such Seller’s employment with a Hydron Entity. It is
specifically agreed that the Restricted Period, during which the agreements and
covenants of the Seller made in this Section 9.1 shall be effective, shall be
computed by excluding from such computation any time during which such Seller is
in violation of any provision of this Section 9.1.


9.2    Non-Disclosure; Confidentiality.


(a)  Confidential Information. By virtue of the Sellers’ respective prior or
future employment, association or involvement with the Company of other Hydron
Entity, such Seller may have obtained or may hereafter obtain confidential or
proprietary information developed, or to be developed, by the Company of other
Hydron Entity. “Confidential Information” means all proprietary or confidential
business information, whether in oral, written, graphic, machine-readable or
tangible form, and whether or not registered, and including all notes, plans,
records, documents and other evidence thereof, including but not limited to all:
patents, patent applications, copyrights, trademarks, trade names, service
marks, service names, “know how,” customer lists, details of client or
consulting contracts, pricing policies, operational methods, marketing plans or
strategies, product development techniques or plans, procurement and sales
activities, promotion and pricing techniques, credit and financial data
concerning customers, business acquisition plans or any portion or phase of any
scientific or technical information, discoveries, computer software or programs
used or developed in whole or in part by any Hydron Entity (including source or
object codes), processes, procedures, formulas or improvements of any Hydron
Entity; algorithms; computer processing systems and techniques; price lists,
customer lists; procedures; improvements, concepts and ideas; business plans and
proposals; technical plans and proposals; research and development; budgets and
projections; technical memoranda, research reports, designs and specifications;
new product and service developments; comparative analyses of competitive
products, services and operating procedures; and other information, data and
documents now existing or later acquired by an Hydron Entity, regardless of
whether any of such information, data or documents qualify as a “trade secret”
under applicable Federal or State law. “Confidential Information” shall not
include (a) any information which is in the public domain during the period of
service by the Sellers or becomes public thereafter, provided such information
is not in the public domain as a consequence of disclosure by any Seller in
violation of this Agreement, and (b) any information not considered confidential
information by similar enterprises operating in the retail health and beauty
aide industry or otherwise in the ordinary course.


-18-

--------------------------------------------------------------------------------


(b)  Non-Disclosure. Each Seller agrees that, except as directed by such
Seller’s Hydron Entity employer (if any), as required or otherwise contemplated
under this Agreement or such Seller’s Employment Agreement (if any) or as
otherwise required by law, he will not at any time (including during the term of
such Seller’s employment by a Hydron Entity (if any) or at any time thereafter),
except as may be expressly authorized by the Hydron Entity in writing, disclose
to any person or use any Confidential Information whatsoever for any purpose
whatsoever, or permit any person whatsoever to examine and/or make copies of any
reports or any documents or software (whether in written form or stored on
magnetic, optical or other mass storage media) prepared by him or that come into
his possession or under his control by reason of his employment by an Hydron
Entity or by reason of any consulting or software development services he has
performed or may in the future perform for an Hydron Entity which contain or are
derived from Confidential Information. Each Seller further agrees that while
employed and an Hydron Entity, no Confidential Information shall be removed from
the Hydron Entity’s business premises, without the prior written consent of such
Hydron Entity. In addition, each of the Sellers hereby acknowledge that he is
aware of the restrictions imposed by federal securities laws on persons
possessing material non-public information with respect to SEC reporting
companies and agree that neither Seller will effect any transactions in the
stock of Buyer without compliance with such laws.


(c)  Hydron Group Property. As used in this Agreement, the term “Hydron Group
Property” means all documents, papers, computer printouts and disks, records,
customer or customer lists, files, manuals, supplies, computer hardware and
software, equipment, inventory and other materials that have been created, used
or obtained by any Hydron Entity, or otherwise belonging to any Hydron Entity,
as well as any other materials containing Confidential Information as defined
above. Each Seller recognizes and agrees that:


(i)  All the Hydron Group Property shall be and remain the property of the
Hydron Entity to which such belongs;


(ii)  The Sellers will preserve, use and hold the Hydron Group Property only for
the benefit of Buyer and its affiliates and to carry out the business of the
Hydron Entity, Buyer and its affiliates; and


(iii)  When any Seller’s employment is terminated, such Seller will immediately
deliver and surrender to the Hydron Entity all the Hydron Group Property,
including all copies, extracts or any other types of reproductions, which such
Seller has in his possession or control.


-19-

--------------------------------------------------------------------------------


10.    TERMINATION


10.1    Methods of Termination. This Agreement may be terminated and the
transactions herein contemplated may be abandoned at any time:


(a) by mutual consent of the Buyer, the Sellers and the Company;


(b) by the Buyer or the Sellers and the Company, collectively, if the
transactions contemplated by the Agreement have not been consummated on or
before [July 31, 2005]; provided, however, that if the failure to consummate the
transactions contemplated by this Agreement as of that date has resulted from
the breach or default of any party with respect to its respective obligations
under this Agreement on or before such date, such party may not terminate this
Agreement pursuant to this Section 10.1(b), and each other party to this
Agreement shall at its option enforce its rights against such breaching or
defaulting party and seek any remedies against such party, in either case as
provided hereunder and by applicable law; or


(c) by notice given by each of the Sellers and the Company or the Buyer if as of
the Closing Time (including any extensions) any of the conditions specified in
Sections 7.1 or 7.2 of this Agreement, respectively, shall not have been
satisfied or if the Buyer or either Seller or the Company, respectively, is
otherwise in default under this Agreement.


10.2    Procedure Upon Termination. In the event of termination and abandonment
pursuant to Section 10.1 hereof, and subject to the proviso contained in Section
10.1(b), this Agreement shall terminate and be abandoned, without further action
by any of the parties hereto. If this Agreement is terminated as provided
herein:


(a) each party shall redeliver all documents and other material of any party
relating to the transactions contemplated hereby, whether obtained before or
after the execution hereof, to the party furnishing the same;


(b) all information received by any party hereto with respect to the business of
the other party or the Company (other than information which is a matter of
public knowledge or which has heretofore been or is hereafter published in any
publication for public distribution or filed as public information with any
governmental authority) shall not at any time be used for the advantage of, or
disclosed to third parties by, such party to the detriment of the party
furnishing such information; and


(c) no party hereto shall have any further liability or obligation to any other
party under or in connection with this Agreement; provided, however, that the
non-breaching or non-defaulting party shall not be foreclosed from bringing a
Claim or cause of action or otherwise recovering from the breaching or
defaulting party for such breach or default.


-20-

--------------------------------------------------------------------------------


11.    GENERAL PROVISIONS


11.1.    Notices. Any notice required to be given hereunder shall be sufficient
if in writing, and sent by facsimile transmission and by courier service (with
proof of service), hand delivery (with proof of delivery) or certified or
registered mail (return receipt requested and first-class postage prepaid),
addressed as follows:


If to Buyer:
 
Hydron Technologies, Inc.
2201 W. Sample Road
Building 9, Suite 7-B
Pompano Beach, FL 33073-3006
Att: Chief Operating Officer
Facsimile: (954) 861-6400
Telephone: (954) 861-6401


With a copy to:


Ruden McClosky Smith Schuster &
Russell, P.A.
200 East Broward Boulevard, Suite 1700
Fort Lauderdale, FL 33301
Attn: Robert C. Brighton, Jr., Esq.
Facsimile: (954) 333-4073
Telephone: (954) 527-2473 


If to the Company or the Sellers:


Clinical Results, Inc.
4400 34th Street North
Warehouse F
St. Petersburg, FL 33714
Facsimile: (727) 344-0519
Telephone: (727) 344-3920
Att: President


With a copy to:


Att:   
Facsimile:
Telephone:


or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed.


-21-

--------------------------------------------------------------------------------


11.2.    Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. Until the Closing Time or
termination of this Agreement pursuant to Section 10.1, or 10.2, the Common
Stock (and any transfer thereof) shall be subject to this Agreement.


11.3.    Entire Agreement This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings (oral and written) among the parties with respect
thereto. No addition to or modification of any provision of this Agreement shall
be binding upon any party hereto unless made in writing and signed by all
parties hereto.


11.4.    Amendment. This Agreement may be amended by the parties hereto by an
instrument in writing signed by or on behalf of each of the parties hereto.


11.5.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO ITS RULES OF
CONFLICT OF LAWS.


11.6.    Counterparts. This Agreement may be executed by the parties hereto
(including by facsimile transmission) with separate counterpart signature pages
or in separate counterparts, each of which when so executed and delivered shall
be an original, but all such counterparts shall together constitute one and the
same instrument.


11.7.    Headings. Headings of the Sections of this Agreement are for the
convenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever.


11.8.    Interpretation. In this Agreement, unless the context otherwise
requires, words describing the singular number shall include the plural and vice
versa, and words denoting any gender shall include all genders and words
denoting natural persons shall include corporations and partnerships and
vice versa.


11.9.    Waivers. Except as provided in this Agreement, no action taken pursuant
to this Agreement, including without limitation any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement. The waiver by any party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.


-22-

--------------------------------------------------------------------------------


11.10.    Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or otherwise affecting the validity or enforceability of any of the
terms or provisions of this Agreement in any other jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.


11.12.    Enforcement of Agreement. The parties hereto agree that irreparable
damage would occur if any of the provisions of this Agreement were not performed
in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which they may be entitled at law or in equity.


11.13.    Costs. Each of the Sellers and Buyer shall bear its own respective
costs, and the Sellers shall bear the costs of the Company.


11.14.    Schedules. Information or disclosure provided on any Schedule shall
constitute disclosure for purposes of all Schedules to which such information or
disclosure would be responsive.


11.15.    No Third Party Beneficiaries. Nothing in this Agreement shall be
interpreted to provide to grant, expand, increase, broaden or enlarge any rights
or remedies which third parties would have against the Company or any of the
Sellers had the parties not entered into this Agreement and the transactions
contemplated hereby not taken place.


11.16.    Due Diligence. Prior to the Closing Time, Sellers and the Company
shall provide Buyer with access to such information as Buyer may reasonably
request regarding the business of the Company and the Predecessor Companies,
including without limitation, all financial information, Contracts and corporate
documentation relating to the Company or the Predecessor Companies.


11.17.    Lock-up Agreements. Each Seller agrees, if requested by Buyer and an
underwriter of common stock (or other securities) of Buyer, not to sell or
otherwise transfer or dispose of any common stock (or other securities) of Buyer
held by such Seller during the 90 day period following any registration
statement filed by Buyer under the Securities Act, provided that all executive
officers, directors, and chief executives or presidents of subsidiaries, of
Buyer enter into similar agreements. If requested by the underwriters, the
Sellers shall execute a separate agreement to the foregoing effect. Buyer may
impose stop-transfer instructions with respect to the shares (or securities)
subject to the foregoing restriction until the end of such period.
 
11.18    Board of Directors. Buyer agrees to appoint and nominate Pollock and
one other designee of Sellers to the Board of Directors of the Buyer, and to
nominate and use its best efforts to cause the election of such nominees or
other nominees of Sellers as directors at the next annual meeting of the
shareholders of the Buyer.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


-23-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement and caused the same
to be duly delivered on their behalf as of the day and year first written above.


BUYER:
 
HYDRON TECHNOLOGIES, INC.
 
By:  /s/ Banakus

--------------------------------------------------------------------------------

Name: Richard Banakus
Title: Interim President
 
THE COMPANY:
 
CLINICAL RESULTS, INC.
 
By:   /s/ Pollock

--------------------------------------------------------------------------------

Name: David Pollock
Title: President
 
SELLERS:
 
/s/ Pollock

--------------------------------------------------------------------------------

DAVID POLLOCK, individually
 
 
/s/ Reitz

--------------------------------------------------------------------------------

R. DOUGLAS REITZ, individually





-24-

--------------------------------------------------------------------------------

 
EXHIBIT A

 
RESTRICTIVE LEGEND
 
“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”
 


A-1

--------------------------------------------------------------------------------



